Citation Nr: 1632805	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension (HTN), and if so, whether service connection is warranted.

2.  Entitlement to service connection for Lyme disease and residuals thereof.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to April 1972, October 2001 to February 2002, December 2003 to March 2005, and July 2007 to
September 2011.  He also had years of additional service in the Oklahoma Army National Guard, including a period of active duty for training (ACDUTRA) from June 1993 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a December 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for hypertension and entitlement to service connection for Lyme disease and residuals thereof are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a final and unappealed February 2007 rating decision, the RO denied service connection for HTN. 

2.  The evidence received since the February 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for HTN.


CONCLUSION OF LAW

1.  The February 2007 rating decision which denied the Veteran's claim of entitlement to service connection for HTN is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for HTN.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  With regard to the application to reopen the previously denied claim for service connection for HTN, this application has been granted.  Any error related to the duties to notify and assist is moot for this issue.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2015).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

A February 2007 rating decision denied entitlement to service connection for HTN on the basis that such disability was neither incurred in nor caused by active service.  The Veteran filed a timely notice of disagreement with this decision in February 2007.  A statement of the case was issued in June 2007.  Thereafter, he did not perfect his appeal to the Board and his decision became final.  The Board is aware that the Veteran was on active duty from July 23, 2007 to August 30, 2008.  However, he had not alleged that he did not receive the June 2007 statement of the case or was prevented from submitting his appeal.

Since this decision became final, the Veteran has submitted additional evidence including a disability benefits questionnaire (DBQ), lay statements and hearing testimony.  See May 2013 Statement in Support of the Claim and December 2015 Board Hearing Transcript.  With regard to the May 2012 DBQ, the Veteran's private physician Dr. D. C., MD indicated that the original date of diagnosis of HTN was in 2005.  Correspondingly, at Board Hearing the Veteran testified that although he had a previous diagnosis of HTN in the 1990s, this diagnosis was a temporary result of surgery.  He testified that his current disability is wholly unrelated to his previous diagnosis in the 1990s.  In support of this contention, he cited to his current diagnosis of HTN remaining present and active since diagnosis in 2005 upon returning from deployment.  He essentially states that the initial onset of his hypertension was in 2005.  These pieces of evidence are new and are not cumulative or redundant of the evidence previously of record and relate to unestablished facts needed to establish service connection for hypertension.  Moreover, they raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is reopened.


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for HTN has been received, the application to reopen is granted; to this extent only, the appeal is granted.


REMAND

As indicated above, the Veteran seeks service connection for HTN.  Primarily he asserts that his HTN was first manifested following his return from active duty in 2005.  See Travel Board Hearing Testimony.  Alternatively, he asserts that his HTN, in essence, preexisted service and was aggravated by active duty.  See May 2013 Statement in Support of the Case.  

The record establishes that the Veteran has been diagnosed with HTN during the pendency of the appeal period.  See January 2007 VA examination.  However, the claims file is silent as to an etiological opinion relating this condition to service.  The Board finds the 2012 DBQ submitted by Dr. C. insufficient for the grant of service connection as it does not address the Veteran's prior diagnosis of HTN.  Importantly, VA's duty to assist the Veteran includes obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, such an opinion is of particular necessity as there is conflicting evidence regarding the actual onset of the Veteran's disability.  See 1997 and 2001 Reports of Medical History.  Therefore, a VA examination and opinion must be obtained.

The Veteran's claim for entitlement to service connection for Lyme disease further development is also required.  He asserts that he developed Lyme disease in-service during a period of ACDUTRA in July 1993.  Personnel records confirm that he was serving on ACDUTRA during this period.  Additionally, service treatment records specify that he was bitten multiple times by ticks in July 1993.  These records appear to indicate that he developed Lyme disease as a result of these bites.  See October1995 Annual Medical Certificate.   

With that said, the Veteran asserts that following his initial infection he developed residual chronic symptoms including fatigue, pain and muscle aching.  Further, he has submitted medical treatise in support of his belief that he suffers from post-treatment Lyme disease syndrome (PTLDS).  

The record contains no VA examination or opinion regarding his Lyme disease.  There has not been a finding as to whether the Veteran has Lyme disease or any residuals thereof.  The Veteran's primary care physician Dr. M. W., MD has opined that his arthritis is essentially a partial residual of his Lyme disease.  See Correspondence dated in June 2013.  However, Dr. W. did not indicate which particular forms of arthritis are residuals of his Lyme disease.  Clarification in this regard is necessary as the record establishes that the Veteran is already in receipt of service connection for a variety of arthritic conditions.  Finally, a medical expert has yet to consider the medical treatise and arguments regarding the Veteran suffering from PTLDS.  In light of the foregoing, the Board finds that a VA examination and opinion should also be obtained to properly consider the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since September 2012.

2. Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should opine:

a. whether there is clear and unmistakable (undebatable) evidence that the Veteran's hypertension preexisted his active service in December 2003, 
b. if hypertension is found to have preexisted the Veteran's active service in December 2003, and there is evidence of increased symptoms, is there clear and unmistakable evidence that it was not aggravated beyond its natural progression, 
c. if hypertension is not found to have preexisted the Veteran's service in December 2003, is it at least as likely as not (50 percent or greater probability) that hypertension had its onset during his service between December 2003 and March 2005, and;
d. if not, is it at least as likely as not that hypertension had its onset within one year of the Veteran's service discharge (by March 2006) or is otherwise etiologically related to his active service.  

The examiner must opine as to the Veteran's assertion that his hypertension prior to 2005 was a temporary result of surgery and a wholly separate condition from his current disability.  See Board Hearing Testimony. In doing so, the examiner must address a Report of Medical History dated in October 1997 which indicates that the Veteran was first diagnosed with HTN in approximately 1995.  The examiner must also address service treatment and treatment medical records that indicate an absence of medication or diagnosis for HTN for substantial periods of time thereafter.  See March 2001 Report of Medical History.

3. Schedule the Veteran for a VA examination to determine the etiology of his Lyme disease.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has a diagnosis of Lyme disease or any residuals thereof, including post-treatment Lyme disease syndrome (PTLDS).

The examiner should consider whether the Veteran's service connected arthritis or other non-service connected forms of arthritis are residuals of his claimed Lyme disease that occurred in 1993.

The examiner should then opine as to whether any Lyme disease, or identified residuals thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related the Veteran's military service, including the noted Lyme disease diagnosis and treatment in 1993.

The examiner should specifically address Dr. W. statements regarding his arthritis being a residual of his Lyme disease.  See Correspondence dated in June 2013.  The examiner should also discuss the Veteran's and his "buddies" lay statements regarding symptomatology suffered during military service and symptomatology since that time.  See December 2011 and June 2013 Statements in Support of the Claim. 

The examiner should also address the wealth of treatise and other information regarding Lyme disease submitted throughout the record, including several articles regarding tick-borne diseases such as Lyme disease.

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


